Title: To James Madison from Robert Purviance, 19 September 1806
From: Purviance, Robert
To: Madison, James



Sir
Collector’s Office Baltimore 19 Sept. 1806

I have received Mr Smith’s Letter of the 17th. Inst. on the subject of the Protection granted by me to John Smith.
It is not for want of attention to the duties of my Office that Foreigners frequently obtain certificates of Citizenship from me.  The total corruption that Prevails with too many foreigners of the seafaring class must be considered as the sole cause.
There is scarcely a day but what others trained to villainy like Smith are detected in attempts to impose on me and there are frequent instances of Native american seamen confirming their proofs that are exhibited to me.
There are settlements of both English and Irish in Pennsylvania where all their national distinctions are regularly handed down: add to this the great depravity of manners occasioned in some measure by the general mixture of Foreigners; it will be admitted, that the Collectors will ever be subject to impositions in executing that part of their duty as relates to protections.
I have inclosed you a Letter from Mr. Sterett in defense of his proceedings, together with the qualification made before him by Smith & his accomplices.
There ought to be no reliance placed in Smith’s assertion that he paid me a Dollar for the Protection as I have never charged nor received from any person for such certificate more than Twenty-five cents as allowed by Law.
I believe the sum he mentions is the usual charge made by the notaries for the proof  I have the Honor to be With much respect Sir your mo ob Serv

Rt PurvianceCollr


